Title: To George Washington from Edmund Randolph, 3 August 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State August 3. 1795. 8 o’clock
          
          The mail, which was expected on Saturday morning, did not arive until sunday. at least the letters were not delivered before

ten o’clock on sunday morning. But no letter came from Mount Vernon.
          A Mr Lowndes of South Carolina was charged with the enclosed letter, containing the proceedings of the town-meeting at charleston. He gave it to me on saturday last At two o’clock P.M.
          I requested Mr Hammond by a note, to inform me, what propositions he had to make. He came to the office, and said, that the only thing, which he could say officially was that the ministry wished it to be known, that the exchange of ratifications was so long delayed by the non-arrival of the treaty, that the Parliament could not be kept in session to wait for it—He added extraofficially, that he had proposals to offer for fixing the salaries of the commissioners. I inquired, whether, as these subjects had been opened on the supposition of the treaty being ratified, any arrangements were forwarded either to Lord Dorchester, or to himself to be proposed to us, relative to the surrender of the posts. He said; none. He subjoined, that Governor Simcoe had expressed himself at a loss, what to do.
          Thinking it not improbable, that you may be on your way to this city about Wednesday or thursday next; I shall write to you only by the wednesday’s mail, unless I receive information, inducing the contrary. I have the honor to be sir with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        